Title: Hezekiah Niles to Thomas Jefferson, 5 August 1817
From: Niles, Hezekiah
To: Jefferson, Thomas


            
              
                Sir
                Balt. 
              Aug 5. 1817
              
              Feeling myself so sensibly the labor of reading & drudgery of answering long letters, I had almost resolved to retain the enclosed—but really & honestly, I know not well how to dispense with it, if I would effect the design proposed.
              
                Very respectfully Yr obt St
                H Niles
              
            
            
              opened after being sealed, by HN
            
          